Order entered October 28, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00704-CV

             LORY K. WILSON, GREGORY S. VENABLE,
         JAMES B. JOHNSON, AND RICK L. MILLER, Appellants

                                         V.

CAPITAL PARTNERS FINANCIAL GROUP USA, INC. AND BTH BANK,
             NATIONAL ASSOCIATION, Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-09275

                                    ORDER
         Before Chief Justice Burns, Justice Molberg, and Justice Nowell

      By notice dated September 14, 2020, the Court notified appellant Rick L.

Miller that his brief was overdue. We instructed Miller to file, within ten days, both

his brief and an extension motion. Miller did not comply. By order dated October

7, 2020, we ordered Miller to file his brief by 5:00 p.m. on October 23, 2020. We

informed Miller that no further extension would be granted and that failure to file

his brief by the deadline would result in dismissal of his appeal without further
notice.   As of today’s date, Miller has not filed his brief.   Accordingly we

DISMISS Miller’s appeal. This appeal continues as to all remaining appellants.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE